Citation Nr: 9911064	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-41 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1942 to 
November 1945.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded this case for 
further development in April 1997.  Additional development 
was conducted by the RO and the claim has now been forwarded 
to the Board for a decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant received laser treatment to the left eye in 
1989 and in 1990 due to a left eye disability.

3.  The treatment rendered by VA to the appellant, to include 
laser treatment in 1989 and in 1990, did not result in or 
aggravate his left eye disability. 


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran left eye disability 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that as a result of treatment rendered 
by the VA, to include laser treatment, his left eye 
disability has increased in severity.  He claims entitlement 
to 38 U.S.C.A. § 1151 benefits.

The evidence of record indicates that the appellant was 
referred to the VA in October 1989 for examination of his 
eyes due to decreasing vision.  A fluorescein angiography 
(FA) was conducted, which showed that in the left eye, he had 
diffuse pigmentary disturbance in the posterior pole.  
Infranasal to the fovea, there was a subretinal neovascular 
membrane with fluorescein extravasation.  This membrane was 
totally extrafoveal and there was subretinal hemorrhage.  
Disk and vessels were normal.  The impression was age-related 
macular degeneration (of both eyes) with subretinal 
neovascular membrane of the left eye, extrafoveal location.  
Laser photocoagulation was recommended for the left eye.  

The appellant subsequently (the next day) underwent laser 
surgery to the left eye.  An FA was performed several days 
later (in October 1989) which showed that in the left eye, he 
had laser photocoagulation scars inferonasal to the fovea 
with complete closure of the subretinal neovascular membrane.  
There was no serous detachment of the macula.  The impression 
was age-related macular degeneration (of both eyes) with 
subretinal neovascular membrane of the left eye, post laser.  
It was recommended that a repeat retinal examination be 
conducted in one month for comparison.

An eye examination was conducted in December 1989 which 
showed that the appellant's visual acuity was 20/30 in each 
eye and that he had a laser scar with no elevation or 
evidence of recurrence.  

An eye examination was again conducted in February 1990.  An 
FA showed age related macular degeneration in both eyes, post 
laser photocoagulation of the left eye.  The left eye was 
noted to have a recurrent subretinal neovascular membrane in 
the juxtafoveal region.  There was serous detachment of the 
macula in the late phase study.  It was suggested that 
further laser should be considered.  At that time, he 
underwent additional laser surgery on the left eye.  
Examination conducted several days later (in February 1990) 
showed that his visual acuity was 20/60 in each eye.  FA 
showed closure of the subretinal neovascular membrane.  His 
treatment note indicates that the appellant was confused 
about the fact that he would have a permanent blind spot and 
that laser was to stabilize vision only, not to improve.  

In June 1990, the appellant was seen with complaints of 
decreased vision in the left eye.  Visual acuity in the left 
eye was count fingers at 4 inches.  Physical examination and 
an FA both showed recurrence of subretinal neovascular 
membrane.  Examination of the left eye in October 1990 showed 
visual acuity was hand movement.  It was noted that he was 
not interested in having laser surgery.  Examination of the 
left eye in January and May 1991 showed visual acuity was 
hand movement.  In September 1991, his visual acuity was 
counting fingers on the left.  In March 1995, his visual 
acuity was hand motion in the left eye.  In April and October 
1997, his visual acuity in the left eye was finger count at 
the face.  

A report of a VA examination, dated in May 1997, indicates 
that the appellant's vision was finger count of 1 foot for 
both eyes.  Examination showed that he had severe age-related 
macular degeneration in both eyes.  The examiner noted that 
this disease tends to be bilateral and progressive in its 
normal course.  From history, laser treatment was attempted 
to slow the progression of the disease in the left eye.  
However, this was not successful apparently and it is 
possible that the vision may have worsened in the short-term.  
However, the end-result would not have been any different as 
could be seen by the visual acuity in the right eye.  The 
left eye was basically the same in appearance.  The attempted 
treatment with the laser was just unsuccessful in helping to 
slow the progress of the disease process.  It was the 
examiner's opinion that the laser treatment did not make any 
difference in the final outcome of the appellant's vision due 
to the nature of the disease.  

The evidence of record indicates that the appellant underwent 
another VA visual examination in December 1998, report of 
which indicates that he was diagnosed with age related 
macular degeneration in both eyes, narrowed angles, and 
cataracts.  The examiner indicated that he had reviewed the 
claims folder and found that it was unlikely that the 
increase in the appellant's visual problems resulted from the 
laser treatment.  The examiner explained that at the time of 
the first treatment, the appellant had a extrafoveal 
neovascular membrane.  The membrane was appropriately treated 
as can be seen by the visual acuity of 20/30 in the left eye 
following the first laser as well as by the complete closure 
of the neovascular membrane.  He did have a recurrence of 
neovascularization.  However, the Macula Photocoagulation 
Study (the Study) in patients with extrafoveal neovascular 
membranes noted a recurrence of the membrane 54 percent of 
the time within five years, and 75 percent of these 
recurrences occurred within the first year following 
treatment.  The study also found that a patient's chance of 
severe vision loss at one year was 41 percent without laser, 
and 24 percent with laser. 

The examiner reported that the appellant did experience a 
recurrence of the net as greater than 50 percent of patients 
with extrafoveal subretinal neovascular membranes experience.  
When he developed his first recurrence of the subretinal net, 
it was in the juxtafoveal region.  The Study found that 
patients who underwent laser treatment for juxtafoveal nets 
experienced severe vision loss in 31 percent of cases as 
opposed to 45 percent of cases without laser treatment.

It was noted that the chance for recurrence of subretinal 
neovascularization in the juxtafoveal region was greater than 
that of subretinal neovascularization in the extrafoveal 
region.  In the Study, 32 percent of treated eyes had a 
recurrence within 6 weeks of treatment, and 54 percent of 
eyes had a recurrence at one year.  The recommendation for 
further laser treatment at that time was appropriate.  The 
fact that the second treatment was appropriate and not too 
excessive is confirmed by the visual acuity of 20/60 
following the laser and by the FA report indicating complete 
closure of the subretinal neovascular membrane.

The examiner further noted that the appellant went on to 
develop a subfoveal neovascular membrane and significant loss 
of vision.  Thirty-two percent of eyes with juxtafoveal 
subretinal neovascularization will develop recurrence within 
the first six weeks, and 54 percent of patients develop a 
recurrence in one year.  In summary, the examiner stated that 
it was his/her opinion that the increased vision problems did 
not result from treatment, but rather resulted from the 
natural course of the disease.  Laser treatment was timely 
and appropriately given.  

The examiner reported that the onset of the blind spot 
immediately following laser was a necessary consequence of 
the laser treatment.  In destroying blood, vessels, the laser 
by necessity destroys retina also.  It is therefore 
inevitable that a blind spot will develop.  Despite the blind 
spot, however, his vision remained at 20/60 until a 
recurrence of the subretinal net occurred and involved the 
foveal avascular zone.  Thus, the worsening of the vision 
beyond 20/60 was due to the natural progress of the disease.
Section 1151 of Title 38, United States Code, provides in 
pertinent part:

Where any veteran shall have suffered an 
injury or an aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . compensation . . . shall 
be awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to 38 U.S.C.A. § 1151 
benefits is not warranted.  As reported above, a medical 
opinion in 1998 has clearly related that the decrease in the 
appellant's vision and the aggravation of his left eye 
disability is due to natural progress of his disease and not 
any treatment rendered by VA.  The Board notes that a VA 
examiner expressed an opinion in May 1997 that it was 
possible that the vision may have been worsened in the short-
term.  However, an opinion expressing the possibility of a 
short-term worsening of vision is not sufficient to show that 
VA treatment caused additional disability.  See, generally, 
Alemany v. Brown, 9 Vet.App. 518 (1996).  Further, the 
subsequent VA medical opinion in 1998 clearly explains that 
there was in fact an improvement in vision immediately after 
the laser treatments and that FA's showed that laser 
treatment was successful.  Therefore, the Board concludes 
that the evidence shows no injury or aggravation of the left 
eye causing additional disability and that entitlement to 
38 U.S.C.A. § 1151 benefits are not warranted.



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





